The opinion of the court was delivered by-
Ross, J.
A defendant, when sued for a breach of a contract,, may always recoup from the damages recoverable against him, whatever damages he may have sustained by reason of a breach or breaches of the same contract by the plaintiff. The application of this principle sustains the judgment of the County Court. The damages which the defendant was allowed to recoup, so far as described by referees, appear to have been such as might have resulted from the plaintiffs breach of the contract. We’ cannot assume, without any finding or statement to support it,, that any of the damages specified, for which one sum is allowed,, are too remote to be recoverable. The defendant was under no duty to return the goods furnished to enable him to recoup damages for the plaintiff’s failure to furnish the full amount of goods called for by the contract. By keeping the goods furnished, he-accepted them as answering the contract so far as they went, but did not deprive himself from recouping damages for the goods required by the contract which the plaintiff failed to furnish within the time limited by the contract.

Judgment affirmed^